United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     January 31, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-60509
                            Summary Calendar
                        _______________________


                                REGINA RAY,

                                                     Plaintiff-Appellant,

                                   versus

                             LEVI STRAUSS & CO,

                                                      Defendant-Appellee.


             Appeal from the United States District Court
               for the Southern District of Mississippi
                            No. 3:04-CV-558


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

            Appellant Regina Ray appeals the district court’s grant

of summary judgment to Levi Strauss & Company (“Levi Strauss”) on

her   age   discrimination    claim.     The   district   court    correctly

concluded that Ray cannot show that Levi Strauss’s legitimate,

nondiscriminatory reason — Ray’s poor performance — is pretextual.

Having carefully reviewed this appeal in light of the briefs and

pertinent parts of the record, we find no reversible error of law




      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
or fact and therefore AFFIRM for essentially the reasons stated by

the trial court.1




      1
            Ray also contends that the district court erred in applying pre-
Reeves case law to her employment discrimination case; however, a careful review
of the district court’s opinion reveals that the court applied the correct legal
standards. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 120 S.
Ct. 2097 (2000); Bryant v. Compass Group USA Inc., 413 F.3d 471, 478 (5th Cir.
2005) (citing Little v. Republic Refining Co., 924 F.2d 93, 97 (5th Cir. 1991)).

                                       2